Order; Concurrencé by Judge SCHROEDER; Dissent'by Judge KOZINSKI.
ORDER
The majority of the panel has voted to deny the petition for rehearing. Judge Schwarzer votes to grant the petition. Judge Schroeder votes to reject the suggestion for rehearing en banc and Judge Beezer so recommends.
*1248The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration.
Pursuant to Rule 35(b) of the Federal Rules of Appellate Procedure, the petition for rehearing is DENIED and the suggestion for rehearing en bane is REJECTED.
Appellee’s motion to vacate this court’s October 27, 1997 Order staying execution of judgment is granted.